IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :         No. 115 MAP 2014
                              :
              Appellant       :         Appeal from the judgment of sentence of
                              :         the Berks County Court of Common Pleas,
                              :         Criminal Division, at No.
         v.                   :         CP-06-CR-0002484-2011 dated May 23,
                              :         2014
                              :
EDWIN BURGOS,                 :
                              :
              Appellee        :


                                   ORDER


PER CURIAM
      AND NOW, this 31st day of August, 2015, the Order of the Court of Common

Pleas is hereby AFFIRMED. See Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015).